          Case 2:14-bk-11289-SK            Doc 50 Filed 03/29/19 Entered 03/29/19 12:47:42                Desc
KATHY A. DOCKERY                            Main Document Page 1 of 4
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                           UNITED STATES BANKRUPTCY COURT

                                            CENTRAL DISTRICT OF CALIFORNIA

                                                   LOS ANGELES DIVISION



IN RE:                                               Case No: 2:14-bk-11289-SK

   Michael Edwin Hogains, Sr                         CHAPTER 13



                                                            TRUSTEE’S NOTICE OF FINAL CURE
                                  DEBTOR(S).                MORTGAGE PAYMENT


         TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY JUDGE, DEBTOR(S),

ATTORNEY OF RECORD, IF ANY, US BANK TRUST NA, AND ALL INTERESTED PARTIES:



         PLEASE TAKE NOTICE under Fed. R. Bankr. P. 3002.1(f) that the Debtor(s) have completed all

payments under their confirmed chapter 13 plan and have paid the amounts necessary to cure the default on the

mortgage held by US BANK TRUST NA and represented by Court Claim Register #16.



         Within 21 days after service of this notice, US BANK TRUST NA must file a response and serve

answer upon the Trustee, Debtor, and Debtor’s counsel, pursuant to Federal Rule of Bankruptcy Procedure

3002.1(g), a statement indicating whether it agrees that:

         1. The debtor has paid in full the amount required to cure the default on the claim; and

         2. The debtor is otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).
          Case 2:14-bk-11289-SK          Doc 50 Filed 03/29/19 Entered 03/29/19 12:47:42                  Desc
                                          Main Document Page 2 of 4


        If US BANK TRUST NA contends that any cure or postpetition amounts remain unpaid as of the date of

that statement, such amounts must be itemized in that statement.




        Failure to timely respond to this Notice may result in sanctions for noncompliance pursuant to

the Federal Rules of Bankruptcy Procedure.

      Executed at Los Angeles, California on .March 29, 2019




                                                                   Kathy A. Dockery, Chapter 13 Trustee
          Case 2:14-bk-11289-SK                      Doc 50 Filed 03/29/19 Entered 03/29/19 12:47:42                                                 Desc
                                                      Main Document Page 3 of 4
   In re: MICHAEL EDWIN HOGAINS, SR
                                                                                                          CHAPTER: 13

                                                                                                          CASE NUMBER: 2:14-bk-11289-SK
                                                                                                          Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “TRUSTEE'S NOTICE OF FINAL CURE MORTGAGE
PAYMENT”, will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _________________, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:
                                                                               Service information continued on attached page


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 3/29/19, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class ,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                             X            Service information continued on attached page



III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  3/29/2019                               Katherine Bamaca
   Date                                   Type Name                                                    Signatur e




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
          Case 2:14-bk-11289-SK                     Doc 50 Filed 03/29/19 Entered 03/29/19 12:47:42                                                 Desc
                                                     Main Document Page 4 of 4
    In re:MICHAEL EDWIN HOGAINS, SR
                                                                                                          CHAPTER: 13

                                                                                                          CASE
                                                                                                           Debtor(s).
                                                                                                               NUMBER: 2:14-bk-11289-SK


                                                                        Service List



   LAW OFFICE OF TYSON TAKEUCHI                                                  Michael Edwin Hogains, Sr
   1100 WILSHIRE BLVD                                                            38911 Kensington Way
   SUITE 2606                                                                    Palmdale, CA 93551-3965
   LOS ANGELES, CA 90017-1916




   US BANK TRUST NA
   C/O BSI FINANCIAL SERVICES
   PO BOX 679002
   DALLAS, TX 75267




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                        F 9013-3.1
